Citation Nr: 1646214	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  08-12 824	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder, to include anxiety disorder and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.  The RO in Atlanta, Georgia now has jurisdiction over these claims.  The Veteran filed his notice of disagreement in February 2007 and was issued a statement of the case (SOC) in February 2008.  In April 2008, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The Veteran and his sister testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the Veteran's electronic claims file.  In November 2013, the Board remanded the claims for additional development. 

In a September 2014 decision, the Board denied the Veteran's claim of entitlement to service connection.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Remand, the parties moved to vacate the Board's decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required.

REMAND

VA has a statutory and regulatory duty to notify and assist Veterans with the development of their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  This duty includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

The parties to the Joint Motion for Remand agreed, in essence, that the duty to assist had not been satisfied because the Veteran's VA treatment records contained in the claims file did not include the psychiatric and substance abuse records cited by a prior VA examiner.  See Joint Motion for Remand, 2 (Aug. 19, 2016) (VBMS).  The parties further agreed that this deficiency unfairly prejudiced the Veteran, which necessitates a remand for additional development.  See id. at 3.

Notably, it appears that the Veteran contends that his prior VA medical examination was inadequate to fairly adjudicate his claim.  See id. at 1.  The parties agreed to place this determination in the Board's discretion.  Id.  Previously, the Board found the examination reports and medical opinion to be "thorough, complete, and sufficient . . . to reach a decision on the Veteran's claim for service connection . . ."  See Board Decision, 6 (Sept. 10, 2014).  Although the Board is remanding the Veteran's claim for VA treatment records, these records were considered and contemplated by the prior VA medical evidence.  See Joint Motion for Remand, 2 (Aug. 19, 2016) (VBMS).  Thus, the additional development requested on remand would not change the factual bases of the VA medical opinion and a new examination is not necessary to fairly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain all outstanding VA treatment records not currently associated with the claims file, to specifically include the psychiatric and
substance abuse records cited by the March 2014 VA medical examiner (VAMC treatment records from 2000 to 2001 from Drs. Mann, Martin, Tabrah, Meier, and Alidon).

2.  Thereafter, readjduciate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




